
	
		II
		110th CONGRESS
		2d Session
		H. R. 5932
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To designate the facility of the United
		  States Postal Service located at 2801 Manhattan Boulevard in Harvey, Louisiana,
		  as the Harry Lee Post Office Building.
	
	
		1.Harry Lee Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 2801 Manhattan Boulevard in Harvey, Louisiana, shall be
			 known and designated as the Harry Lee Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Harry Lee
			 Post Office Building.
			
	
		
			Passed the House of
			 Representatives September 27, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
